Fourth Court of Appeals
                                San Antonio, Texas
                                    September 21, 2022

                                   No. 04-22-00290-CV

                                      Lorenza MATA,
                                         Appellant

                                             v.

                            Paul MORENO and Mayra Moreno,
                                     Appellees

                 From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. CVW1900393
                        Honorable Donna S. Rayes, Judge Presiding

                                          ORDER

        In accordance with the court’s opinion of this date, this appeal is REINSTATED and
DISMISSED FOR WANT OF JURISDICTION. We ORDER appellant to pay the costs of this
appeal.

      It is so ORDERED on September 21, 2022.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court